United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0490
Issued: October 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2018 appellant filed a timely appeal from a December 19, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the December 19, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s wage-loss compensation and
medical benefits, pursuant to 5 U.S.C. § 8123(d), due to her failure to attend a scheduled medical
examination.
FACTUAL HISTORY
On September 27, 2016 appellant, then a 35-year-old city carrier assistant 2, filed a
traumatic injury claim (Form CA-1) alleging that on September 26, 2016 she injured her lower
back unloading totes from her vehicle while in the performance of duty. She stopped work on
September 26, 2016. On January 6, 2017 OWCP accepted appellant’s claim for neck joint and
ligament, cervical spine, and lumbar spine sprains. By decision dated January 18, 2017, it denied
expansion of the acceptance of her claim to include the additional conditions of cervical, thoracic,
and lumbar radiculopathy. Appellant received continuation of pay through November 10, 2016,
and thereafter, OWCP paid her wage-loss compensation on the supplemental rolls.
On June 16, 2017 appellant returned to work as a part-time (six hours/day), modified city
carrier assistant.
In a June 27, 2017 note, Dr. Marina Neystat, Board-certified in internal medicine and
neurology, diagnosed cervical and lumbar sprains and advised that appellant was unable to work
more than eight hours per day or to lift more than 15 pounds.
On July 5, 2017 appellant accepted a full-time position as a modified city carrier assistant.
In an August 1, 2017 follow-up report, Dr. Neystat continued to diagnose cervical and
lumbar sprains and indicated that appellant remained partially disabled. He noted that she had
returned to work in a modified-duty capacity.
On September 25, 2017 OWCP notified appellant that she was being referred for an
additional second opinion examination on November 8, 2017 with Dr. Mark Kramer, a Boardcertified orthopedic surgeon. It advised her that it should be contacted by telephone if this
appointment needed to be rescheduled or if she was unable to attend as scheduled and they would
review the request to reschedule her appointment. OWCP explained that only legitimate ,
documented emergencies would be considered a basis for not keeping the appointment. It also
advised appellant of her responsibility to attend the appointment and that, if she failed to do so
without an acceptable reason, her compensation benefits could be suspended in accordance with
section 5 U.S.C. § 8123(d).
Appellant had another follow-up examination with Dr. Neystat on September 27, 2017.
Her diagnosis and work status remained unchanged.
On November 13, 2017 OWCP learned that appellant had not attended the November 8,
2017 examination with Dr. Kramer, as scheduled.
In a letter dated November 14, 2017, OWCP proposed to suspend appellant’s wage-loss
compensation and medical benefits as she failed to attend the medical examination scheduled for
2

November 8, 2017. It afforded her 14 days to respond, in writing with supporting evidence, for
her failure to attend the scheduled examination. OWCP advised that, if appellant did not show
good cause, her FECA benefits would be suspended pursuant to 5 U.S.C. § 8123(d) until she
attended and fully cooperated with the examination. Appellant was instructed to contact OWCP
immediately if she intended to report to a rescheduled examination with Dr. Kramer.
In a November 14, 2017 note, Dr. Neystat indicated that she saw appellant on that same
date. She further indicated that appellant was currently under her medical care and supervision
and was diagnosed with cervical and lumbar sprains.
By decision dated December 19, 2017, OWCP suspended appellant’s wage-loss
compensation and medical benefits, effective December 20, 2017, finding that she failed to attend
the medical examination scheduled for November 8, 2017 and had not provided written evidence
justifying her failure to attend or cooperate with the examination.
LEGAL PRECEDENT
Section 8123(a) of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary. 3 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP. 4
OWCP’s regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.5 Section
8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit to or
obstructs a directed medical examination, his or her right to compensation is suspended until the
refusal or obstruction stops. 6
OWCP’s procedures provide that, before it may invoke these provisions, the employee is
to be provided a period of 14 days within which to present, in writing, his or her reasons for the
refusal or obstruction. 7 If good cause for the refusal or obstruction is not established, entitlement
to compensation is suspended in accordance with section 8123(d) of FECA until the date on which
the claimant agrees to attend the examination. Such agreement may be expressed in writing or by
telephone (documented on Form CA-110). When the claimant actually reports for examination,

3

5 U.S.C. § 8123(a).

4
See M.T., Docket No. 18-1675 (issued March 8, 2019); L.B., Docket No. 17-1891 (issued December 11, 2018);
J.T., 59 ECAB 293 (2008).
5

20 C.F.R. § 10.320.

6

Supra note 3; id. at § 10.323; D.K., Docket No. 18-0217 (issued June 27, 2018).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).

3

payment retroactive to the date on which the claimant agreed to attend the examination may be
made.8
ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation and
medical benefits, pursuant to 5 U.S.C. § 8123(d), due to her failure to attend a scheduled medical
examination.
On September 25, 2017 OWCP notified appellant of her rights and responsibilities with
respect to the November 8, 2017 scheduled medical examination. The notice properly contained
a warning that benefits may be suspended pursuant to section 8123(d) of FECA for failure to report
for the scheduled examination. OWCP explained that the physician was selected to obtain
additional expert medical opinion. It properly determined that it required an assessment of
appellant’s continuing employment-related disability. The Board notes that OWCP also properly
advised her by letter that she had an appointment with Dr. Kramer on November 8, 2017.
However, appellant did not attend the scheduled medical examination.
On November 14, 2017 OWCP issued a notice of proposed suspension and afforded
appellant a 14-day period within which to provide an explanation for her failure to attend the
previously scheduled medical examination. It further explained that, if she failed to demonstrate
good cause for her failure to attend the scheduled examination, her wage-loss compensation and
medical benefits would be suspended until she attended and fully cooperated with the examination.
OWCP subsequently received additional medical evidence from Dr. Dr. Neystat, but
appellant did not otherwise explain her failure to attend the November 8, 2017 scheduled
examination with Dr. Kramer. Accordingly, the Board finds that appellant has not established
good cause for her failure to report to the scheduled appointment. The Board further finds that
OWCP’s September 25 and November 14, 2017 notices advised her of her rights and
responsibilities pursuant to 5 U.S.C. § 8123(d). Because appellant failed to attend the
November 8, 2017 medical examination, and because she has not provided good cause for the
failure to attend within 14 days of OWCP’s November 14, 2017 notice of proposed suspension,
the Board finds that OWCP properly suspended her wage-loss compensation and medical
benefits.9
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation and
medical benefits, pursuant to 5 U.S.C. § 8123(d), due to her failure to attend a schedule medical
examination.

8

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.

9

See M.T., supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

